Case 6:20-cv-00066-JCB-JDL Document 27 Filed 07/08/20 Page 1 of 6 PageID #: 116




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


  THOMAS S. SCHEAFER,

                         Plaintiff,

  v.
                                                        Case No. 6:20-cv-00066-JCB-JDL
  EDWARD SLOAN AND ASSOCIATES,
  INC.,

                         Defendant.


                                  DOCKET CONTROL ORDER

        It is hereby ORDERED that the following schedule of deadlines is in effect until further
 order of this Court:

   July 19, 2021          9:30 a.m. JURY TRIAL before Judge J. Campbell Barker, 211 W.
                          Ferguson St., 3rd Floor, Tyler, Texas.
   Court designated
   date – not flexible
   without good cause
   – Motion Required
   July 19, 2021          9:30 a.m. JURY SELECTION before Judge J. Campbell Barker, 211
                          W. Ferguson St., 3rd Floor, Tyler, Texas.
   Court designated
   date – not flexible
   without good cause
   – Motion Required
   June 30, 2021          9:30 a.m. PRETRIAL CONFERENCE before Judge John D. Love,
                          211 W. Ferguson St., 2nd Floor, Tyler, Texas.
   Court designated
   date – not flexible    Lead trial counsel must attend the pretrial conference.
   without good cause
   – Motion Required
   June 28, 2021          Parties to file estimates of the amount of time they request at jury selection
                          and trial for (1) voir dire, (2) opening statements, (3) direct and cross
                          examinations, and (4) closing arguments.
   June 23, 2021          Responses to Motions in Limine due.
   June 20, 2021          Motions in Limine due. The parties are directed to confer and advise
                          the Court on or before 3:00 p.m. the day before the pre-trial conference
                          which paragraphs are agreed to and those that need to be addressed at the
Case 6:20-cv-00066-JCB-JDL Document 27 Filed 07/08/20 Page 2 of 6 PageID #: 117




                    pre-trial conference.

                    Motions in limine should comply with local rule CV-7(n). Parties shall
                    file motions in limine as a single document containing no more than 10
                    disputed issues absent leave of court.
  June 15, 2021     Deadline to file Joint Pretrial Order, Joint Proposed Jury
                    Instructions with citation to authority, and Form of the Verdict for
                    jury trials.

                    See the Court’s website for a sample Joint Pretrial Order.

                    Notice of Request for Daily Transcript or Real Time Reporting of Court
                    Proceedings due. If a daily transcript or real time reporting of court
                    proceedings is requested for trial or hearings, the party or parties making
                    said request shall file a notice with the Court.
  June 10, 2021     Objections to Pretrial Disclosures and Rebuttal Designations due.

                    A party may serve and file a list disclosing (1) any objections to the use
                    under Rule 32(a) of a deposition designated by another party under Rule
                    26(a)(3)(A)(ii); (2) any objections, together with the grounds therefor,
                    that may be made to the admissibility of materials identified under Rule
                    26(a)(3)(A)(iii); and (3) the use of any witnesses (except for expert
                    objections) identified under Rule 26(a)(3)(A)(i), if any. Prior to filing
                    objections, the parties are expected to comply with the meet and confer
                    requirements of Local Rule CV-7(h).

                    Objections should identify the contested exhibit by number and explain
                    in detail the legal basis for the objection. The parties should organize
                    their objections into discrete categories. Responses to objections are due
                    within two business days of the filing of the objections.

                    Objections not so disclosed, other than objections under Rules 402 and
                    403 of the Federal Rules of Evidence, shall be deemed waived unless
                    excused by the Court for good cause shown.
  June 5, 2021      Rebuttal Designations due.

                    For rebuttal designations, cross examination line and page numbers to be
                    included.

                    In video depositions, each party is responsible for preparation of the final
                    edited video in accordance with their parties’ designations and the Court’s
                    rulings on objections.
  May 26, 2021      Pretrial Disclosures due.

                    Each party shall provide to the other parties disclosures regarding the
                    evidence that the disclosing party intends to present at trial pursuant to
                    Federal Rule of Civil Procedure 26(a)(3)(A), specifically to include the
Case 6:20-cv-00066-JCB-JDL Document 27 Filed 07/08/20 Page 3 of 6 PageID #: 118




                        exchange of exhibit lists, witness lists, and deposition designations, if any.
                        Sample exhibit lists and witness lists with the Court’s preferred format
                        can be found on the Court’s website at www.txed.uscourts.gov. Parties
                        should use the sample lists of the trial judge, which can be found on
                        each respective judge’s website.

                        Deposition Designations: Each party who proposes to offer deposition
                        testimony pursuant to Rule 26(a)(3)(A)(ii) shall file a disclosure
                        identifying the line and page numbers to be offered. Each side is limited
                        to designating no more than 10 hours of deposition testimony for use at
                        trial absent a showing of good cause. As trial approaches, if either side
                        needs to designate more than 10 hours, the party may file a motion for
                        leave and show good cause. All depositions to be read into evidence as
                        part of the parties’ case-in-chief shall be EDITED so as to exclude all
                        unnecessary, repetitious, and irrelevant testimony; ONLY those portions
                        which are relevant to the issues in controversy shall be read into evidence.

                        Witness Lists: In addition to identifying witnesses as “will call,” “may
                        call,” or “probably will not call,” each side shall identify the witness’s
                        employer and topic the witness will address, e.g., John Doe, Acme Corp.,
                        invalidity.
  February 22, 2021     Dispositive Motions due from all parties and any other motions that
                        may require a hearing (including Daubert motions) due. Motions
                        shall comply with Local Rule CV-56 and Local Rule CV-7. Motions to
                        extend page limits will only be granted in exceptional circumstances.

                    Any party filing a motion for summary judgment SHALL include a list
                    of undisputed facts with citations to the record. The responding party shall
                    respond to each one of those facts by either identifying agreement or by
                    stating the dispute with corresponding record cites.
  January 25, 2021  Expert Discovery Deadline.
  December 28, 2020 Rebuttal expert witness reports due.

                    If, without agreement, a party serves a supplemental expert report after
                    the rebuttal expert report deadline has passed, the serving party must file
                    notice with the Court stating service has occurred and the reason why a
                    supplemental report is necessary under the circumstances.
  December 23, 2020 Deadline to file motions to compel.

                    Prior to filing a motion to compel, the parties are required to comply with
                    the meet and confer requirements of Local Rule CV-7(h).
  December 16, 2020 Expert witness reports due by the party with the burden of proof.
  December 16, 2020 Fact discovery deadline.
  November 16,      Privilege Logs to be exchanged by parties, identifying the documents or
  2020              information and the basis for any disputed claim of privilege in a manner
                    that, without revealing information itself privileged or protected, will
                    enable the other parties to assess the applicability of the privilege or
Case 6:20-cv-00066-JCB-JDL Document 27 Filed 07/08/20 Page 4 of 6 PageID #: 119




                     protection. A party may move the Court for an order compelling the
                     production of any privileged documents or information identified on any
                     other party’s privilege log. If such a motion is made, the party asserting
                     privilege shall file with the Court within thirty (30) days of the filing of
                     the motion to compel any proof in the form of declarations or affidavits
                     to support their assertions of privilege, along with the documents over
                     which privilege is asserted for in camera inspection. If the parties have
                     no disputes concerning privileged documents or information, then the
                     parties shall file a notice so stating within 10 days of exchanging
                     privilege logs.

                     Parties to designate all experts who will provide reports pursuant to
                     Federal Rule of Civil Procedure 26(a)(2)(B). At this time, each party
                     shall identify each expert by name, address, and telephone number, and
                     provide the other parties with copies of each expert’s resume in
                     compliance with Federal Rule of Civil Procedure 26(a)(2)(B)(iv) and (v),
                     and Local Rule CV-26(b). The parties shall also identify the general
                     subject matter on which each expert will provide an opinion.
  December 1, 2020   Mediation to be completed.

  August 31, 2020    Defendant shall join additional parties. It is not necessary to file a
                     motion to join additional parties prior to this date. Thereafter, it is
                     necessary to obtain leave of Court to join additional parties.

                     Defendant shall assert any counterclaims. After this deadline, leave of
                     Court must be obtained to assert any counterclaims.
  August 24, 2020    Additional Disclosures. To the extent not already disclosed under this
                     Order or as required by the Federal Rules of Civil Procedure, and without
                     awaiting a discovery request, each party shall provide to every other party
                     a copy of all documents, data compilations and tangible things in the
                     possession, custody, or control of the party that are relevant to all pleaded
                     claims or defenses involved in this action. Parties shall refer to Local
                     Rule CV-26(d) in compliance with these disclosures.

                     Ongoing Duty to Supplement. After disclosure is made pursuant to this
                     order, each party is under a duty to supplement or correct its disclosures
                     immediately if the party obtains information on the basis of which it
                     knows that the information disclosed was either incomplete or incorrect
                     when made, or is no longer complete or true.
  July 22, 2020      Deadline to File Motion to Transfer Venue. In the alternative, parties
                     shall move for an extension of time to file a motion to transfer.
  July 1, 2020       Initial Disclosures due. Each party shall serve initial disclosures
                     pursuant to Federal Rule of Civil Procedure 26(a)(1)(A).
  June 29, 2020      Plaintiff shall join additional parties. It is not necessary to file a motion
                     to join additional parties prior to this date. Thereafter, it is necessary to
                     obtain leave of Court to join additional parties.
Case 6:20-cv-00066-JCB-JDL Document 27 Filed 07/08/20 Page 5 of 6 PageID #: 120




   2-3 days                EXPECTED LENGTH OF TRIAL

        *In the event that any of these dates fall on a weekend or Court holiday, the deadline is
 modified to be the next Court business day.

         The parties are directed to Local Rule CV-7(d), which provides in part that “[i]n the event
 a party fails to oppose a motion in the manner prescribed herein the Court will assume that the
 party has no opposition.”

 MODIFYING/AMENDING this Docket Control Order. A party seeking to amend or modify
 this Docket Control Order shall re-file a complete Proposed Docket Control Order in every
 instance where a motion to modify / amend a Docket Control Order is to be considered by the
 Court. The amended Docket Control Order shall incorporate the modified deadlines in addition to
 the deadlines that remain unchanged. Each proposed modified deadline should be entered above
 the corresponding current deadline, within the same cell as the corresponding current deadline.
 The modified deadline should be placed between brackets (i.e. “[“ and “]”), but should otherwise
 be in a font and format identical to the current deadline.

 For example:

   [Jan. 10, 2017]         Deadline to File Motion for Summary Judgment of Indefiniteness.
                           See the Court's website for further information.
   Jan. 1, 2017

                                      OTHER LIMITATIONS

        (a)       The following excuses will not warrant a continuance nor justify a failure to comply
                  with the discovery deadline:

                  (i)    The fact that there are motions for summary judgment or motions to dismiss
                         pending;

                  (ii)   The fact that one or more of the attorneys is set for trial in another court on
                         the same day, unless the other setting was made prior to the date of this
                         order or was made as a special provision for the parties in the other case;
Case 6:20-cv-00066-JCB-JDL Document 27 Filed 07/08/20 Page 6 of 6 PageID #: 121




            (iii)   The failure to complete discovery prior to trial, unless the parties can
                    demonstrate that it was impossible to complete discovery despite their good
                    faith effort to do so.




     So ORDERED and SIGNED this 8th day of July, 2020.
